Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	In a response filed 14 June 2021, Applicant cancelled previously presented claims 1-8 and newly presents claims 9-27.

Remarks
Newly submitted claims 9-27 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
Claims 1-8 where originally directed to a first species requiring Bluetooth/ble pairing between the working machine and the mobile terminal whereas claims 9-27 are now directed to a species that requires a switch and registration mode that controls the connection process between the working machine and the mobile terminal.  Such species are distinct from one another.  It is noted that independent claim 1 was directed to, Bluetooth/ble pairing based connection between the working machine and the mobile terminal whereas independent claims 9, 17, 20, 25 is directed to requiring a switch in multiple positions that controls a registration process that in turns controls the connection process. Note the newly added dependent claims 10-16, 18-19, 21-24, 26-27 recite subject matter distinct from the subject matter recited in the original claims 1-8.

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, for at least the reasons stated supra, claims 9-27 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Since the above-mentioned amendment appears to be a bona fide attempt to reply, Applicant is given a TIME PERIOD of ONE (1) MONTH or THIRTY (30) DAYS, whichever is longer, from the mailing date of this notice within which to supply the omission 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A ZAIDI whose telephone number is (571)270-5995.  The examiner can normally be reached on Monday-Thursday: 5:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 






/SYED A ZAIDI/Primary Examiner, Art Unit 2432